Citation Nr: 0928626	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-28 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and obsessive-compulsive 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1982 to August 1985. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin which denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include depression and obsessive-compulsive 
disorder.

In June 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder. 


FINDING OF FACT

The competent and probative medical evidence of record does 
not support a finding that the Veteran's acquired psychiatric 
disorder, to include depression and obsessive-compulsive 
disorder, is related to his military service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and 
obsessive-compulsive disorder, was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include depression and 
obsessive-compulsive disorder.  

The Board will discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision 
rendered. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Veteran was informed of the evidentiary requirements for 
service connection in letters from the RO dated July 15, 
2003, September 16, 2003, August 16, 2004, November 15, 2004, 
including evidence of "a relationship between your disability 
and an injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
July 2003, September 2003, August 2004 and November 2004 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letters that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from the military and VA Medical Centers.  The Veteran was 
also advised in the letter that a VA examination would be 
provided if necessary to decide his claim.  With respect to 
private treatment records, the July 2003, September 2003, 
August 2004 and November 2004 letters informed the Veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the letters was a copy of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the letter asked that the Veteran complete such so that 
the RO could obtain private records on his behalf.  

The July 2003, September 2003, August 2004 and November 2004 
letters further emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the August 2004 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  With regard to elements (4) and (5), degree 
of disability and effective date, the Board observes that the 
elements are moot; the RO denied the Veteran's claim for 
service connection and no degree of disability or effective 
date was determined.  

The Board notes that the Veteran was provided complete notice 
of the VCAA prior to the initial adjudication of his claims 
in May 2004.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  As noted above, the Veteran testified before the 
undersigned at a personal hearing in June 2009.  The Veteran 
has pointed to no prejudice or due process concerns arising 
out of the timing of the VCAA notice.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the Veteran's service 
treatment records, VA outpatient treatment records, private 
treatment records and records from the Social Security 
Administration (SSA) have been associated with the claims 
folder.  

The Veteran has not been afforded a VA medical examination 
relative to his esophagus and back condition claims.  
However, no such examination is necessary.  As will be 
explained in detail below, the Veteran's complete service 
medical records have been obtained and they do not provide a 
basis for showing in-service incurrence of a psychiatric 
disorder.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the Veteran currently has a diagnosis of depression and 
obsessive-compulsive disorder.  
The record is missing critical evidence of that an event, 
injury, or disease occurred in service, McLendon element (2), 
and the Veteran's claim for service connection for an 
acquired psychiatric disorder is being denied on that basis.  
The outcome of this issue thus hinges on matters other than 
those which are amenable to VA examination and medical 
opinion.  Specifically, resolution of these claims hinge upon 
whether the Veteran had the claimed disorder, or injuries 
which led to same, in service.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence such as the service medical records.

As explained in greater detail below, the outcome of the 
claims of service connection for an acquired psychiatric 
disorder, to include depression and obsessive-compulsive 
disorder hinges on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed disability and 
his military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of an acquired psychiatric disorder, to include depression 
and obsessive-compulsive disorder.

Under the circumstances presented in this case, the Board has 
determined that a medical opinion is not necessary in the 
instant case.  

The Board additionally observes that all due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2008).  The 
Veteran has retained the services of a representative.  He 
has been accorded the opportunity to present evidence and 
argument in support of his claims, and he testified before 
the undersigned in June 2009.

Accordingly, the Board will proceed to a decision.  




Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2008); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court stated that in Savage it had clearly held that 38 
C.F.R. § 3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

Analysis

In essence, the Veteran claims that his current psychiatric 
disabilities were caused by his active duty military service.  
He contends that he developed depression and obsessive-
compulsive disorder while serving in the Navy from 1982 to 
1985, and that he has experienced depression and obsessive-
compulsive disorder continuously to this day.  More 
specifically, the Veteran has referred to "constant 
harassment" and feelings that he had to be "perfect at all 
times" in service, as well as an instance of "sexual 
assault", which he contends contributed to his depression 
and obsessive-compulsive disorder.  See the Veteran's August 
2003, October 2003and October 2004 Statements in Support of 
Claim and the VA hearing transcript at pages 3-12 and 17-18.

Initial matter - preexisting disability

VA treatment records from the Fox Valley Outpatient Clinic 
dated May 1994, February 1996 and January 1997 suggest that 
the Veteran had suffered with depression before service.  
Specifically, the May 1994 VA treatment record notes that the 
Veteran reported that he had suffered with depression "all 
his life".  

There is a statutory presumption of soundness on enlistment. 
Specifically, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  See also 
VAOPGCPREC 3-2003; Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).

In this case, the only evidence as to psychiatric problems 
which preexisted service emanated from the Veteran himself, a 
decade after leaving military service.  This is not 
sufficient to overcome the statutory presumption of soundness 
on enlistment.  
There is no competent medical evidence that the Veteran was 
treated for or diagnosed with any psychiatric disorder before 
service.  Moreover, in connection with his July 1982 entrance 
examination, the Veteran denied any history of "nervous 
trouble of any sort" and "depression or excessive worry".

In short, the Veteran is presumed to have been in sound 
condition upon his enlistment.

Discussion  

As detailed above, in order to establish service connection, 
there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, supra. 

With respect to Hickson element (1), current disability, the 
Board notes that the Veteran has received a myriad of 
diagnoses to include depression, obsessive-compulsive 
disorder, dysthymia, adjustment disorder with mixed emotional 
features of depression and anxiety and mixed personality 
disorder with passive-dependent and schizoid features.  
Although the precise diagnosis or diagnoses remains somewhat 
unclear, Hickson element (1), current disability, is 
satisfied.. 

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury. 

With regard to disease, there is no competent medical 
evidence to show that the current acquired psychiatric 
disorders were diagnosed during service.  Critically, the 
Veteran's service treatment records, including the August 
1985 report of his separation examination, are pertinently 
negative for any psychiatric abnormalities.  Additionally, 
after being released from active duty the Veteran underwent 
an examination and signed a Report of Medical History as part 
of Reserve service in June 1987.  In this report, the Veteran 
denied "nervous trouble of an sort" and "depression or 
excessive worry".  See a June 1987 Report of Medical 
History.  

With respect to in-service injury, the Veteran has asserted 
that he sustained numerous in-service physical and 
psychiatric injuries from which he contends his current 
psychiatric problems developed, including receiving Extra 
Military Instruction (E.M.I.) and being made to join the 
Motivational Training Unit (M.T.U.) after failing to complete 
bunk, stowage and typing drills in a timely fashion.  
He has specifically stated that extreme attention to detail 
allegedly forced upon by the military lead to his developing 
obsessive-compulsive disorder.  See the VA hearing transcript 
at page 10.  

The Veteran also asserts that he was the victim of threats, 
harassment, intimidation, physical assault and sexual abuse 
while serving aboard the U.S.S. Jesse L. Brown between 
February 1983 and August 1985.  See the Veteran's August 2003 
and October 2003 statements and the VA hearing transcript at 
pages 3-12 and17-18.  

With respect to these alleged in-service injuries, it is the 
task of the Board under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  For 
reasons stated immediately below, the Board finds the 
Veteran's statements to be lacking in credibility and 
probative value.

The Board first notes that the Veteran's allegations of in-
service psychic injury have evolved over time.  As was 
alluded to above, the Veteran made no mention of such during 
service or thereafter in connection with his Reserve service.   

Indeed, despite a lengthy psychiatric history encompassing 
hospitalizations and numerous evaluations, the Veteran did 
not mention the purported in-service experiences until August 
2003, coincidentally two months after his claim for VA 
disability was filed.  The Veteran had psychiatric evaluation 
and treatment for a number of years before mentioning these 
purported incidents.  For example, in a history contained in 
a February 1996 VA hospital discharge summary, there is a 
brief, unremarkable reference to the Veteran's military 
service, as follows:  
"He served in the Navy in 1982 following some college course 
work.  He was honorably discharged in 1985."  The is not a 
hint of any problems in connection with his service.     

The Board additionally observes that when the Veteran first 
sought treatment for depression and obsessive-compulsive 
disorder in 1993, he asserted that he was experiencing 
problems as a result of being bullied by classmates and 
verbally abused by his family members during his childhood 
rather than any incident during his service.  See private 
treatment records dated October 1993.  The Veteran did not 
mention any type of in-service incident or abuse after he 
filed the present claim in June 2003.

It strains credulity to the breaking point that the Veteran 
would not mention these in-service events, which he now 
claims were watershed events in his life, during these 
numerous psychiatric evaluations.  Rather, if such were the 
root cause of the Veteran's psychiatric problems as he now 
contends, it would be expected that he would have described 
them to his health care providers so that he would receive 
appropriate treatment.  He did not.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].

Regarding the alleged harassment and physical assault and 
sexual abuse during service, there is no objective evidence 
that such ever occurred.  Concerning the incident of physical 
abuse during service, the Veteran contends that he was 
"popped in the mouth" and received a "fat lip" after a 
verbal exchange with another sailor while aboard the U.S.S. 
Jesse L. Brown.  See the Veteran's August 2003 and October 
2003 statements and the VA hearing transcript at page 9.  
With respect to the incident of sexual assault, the Veteran 
asserts that he was attacked while coming out of the shower 
by eight sailors who held the Veteran "spread eagle" in 
mid-air and tore off his underwear while one of the seaman 
exposed his penis to the Veteran.  See the Veteran's August 
2003 and October 2003 statements and the VA hearing 
transcript at pages 5-6.  However, the Veteran's service 
treatment records and personnel file are negative for an 
complaint or mention of harassment, mistreatment or physical 
or sexual abuse during service.  Nor is there any suggestion 
of physical trauma consistent with the Veteran's stories.  

The Board notes that the Veteran submitted various Internet 
articles concerning why men do not report sexual assaults, 
particularly in the military.  The treatise evidence which 
has been submitted by the Veteran is general in nature and 
does not specifically relate to the facts and circumstances 
surrounding the Veteran's claim.  The Court has held that 
medical evidence is speculative, general or inconclusive in 
nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  The Internet articles are devoid of 
probative value.

Boiled down to its essence, the Veteran's claim rests 
exclusively on his recent assertions, initially made in 
connection with his claim for monetary benefits from VA, as 
to purported harassment and abuse in service.  It strongly 
appears that the Veteran's presentation may be tailored to 
the forum in which he finds himself.  
The Board therefore finds the Veteran's uncorroborated and 
self-serving statements as to alleged abuse and harassment in 
service to be utterly lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Accordingly, a preponderance of the evidence is against the 
existence of the purported in-service disease or injury.  
Hickson element (2) has not been met, and the Veteran's claim 
fails on that basis alone. 

With respect to Hickson element (3), there is no competent 
medical evidence of a nexus between the Veteran's acquired 
psychiatric disorder, to include depression and obsessive-
compulsive disorder and his service.  In the absence of any 
objectively identified disease or injury in service, medical 
nexus would be an impossibility.  

To the extent that the Veteran, his spouse and his 
representative contend that his acquired psychiatric 
disorder, to include depression and obsessive-compulsive 
disorder, is related to his military service, it is well 
established that lay persons without medical training, such 
as the Veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

It appears that the Veteran is presenting an argument based 
on continuity of symptomatology; that is, that he had a 
psychiatric disorder in service and continuously thereafter.  
See the VA hearing transcript at pages 17-18.  The Board is 
of course aware of the provisions relating to continuity of 
symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) 
(2008).  However, this contention is not supported by the 
evidence of record.

The Board Veteran contends that he was treated for and 
prescribed medication for depression in 1986 by L.G., M.D.  
See the VA hearing transcript at pages 14-18.  
The Veteran submitted a April 2003 letter purportedly from 
L.G., M.D., who states that "It seems that I treated him [in 
1986] at my old...practice.  However, I cannot prove that 
because I do not have any of the records from that clinic in 
my possession."  Thus, Dr. L.C. in fact cannot recall if he 
saw the Veteran in 1986, much less for what complaint.  No 
treatment records from 1986 have been submitted by or on 
behalf of the Veteran.  The Veteran contends that he has a 
pill box from a medication that L.G., M.D. prescribed him in 
1986.  See the VA hearing transcript at pages 16-17.  
However, a copy of the pill box and prescription are not part 
of the Veteran's claims file.  

Significantly, the medical evidence which is in record 
indicates no manifestation of any depressive or obsessive-
compulsive symptomatology at any time prior to March 1993.   
In the interim, there were no complaints of, or treatment 
for, depression or obsessive-compulsive disorder.  Supporting 
medical evidence of continuity of symptomatology is required.  
See Voerth, supra [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  
See also  Maxson, supra [noting that it was proper to 
consider a claimant's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  Accordingly, service connection 
may not be established via continuity of symptomatology under 
38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, also has not 
been satisfied.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
an acquire psychiatric disorder, to include depression and 
obsessive compulsive disorder.  The benefits sought on appeal 
are accordingly denied. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and obsessive-compulsive 
disorder, is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


